 

Exhibit 10.5

 

ENVIRONMENTAL INDEMNITY AGREEMENT

 

THIS ENVIRONMENTAL INDEMNITY AGREEMENT (this “Agreement”) is made as of April 5,
2019, by THE ENTITIES LISTED ON SCHEDULE I, (each, an “Individual Borrower” and
collectively, together with their respective permitted successors and assigns,
“Borrower”), each having its principal place of business at c/o Hospitality
Investors Trust, Inc., 3950 University Drive, Fairfax, Virginia 22030,
HOSPITALITY INVESTORS TRUST OPERATING PARTNERSHIP, L.P., a Delaware limited
partnership, and hOSPITALITY INVESTORS TRUST, INC., a Maryland corporation, each
having an office at c/o Hospitality Investors Trust, Inc., 3950 University
Drive, Fairfax, Virginia 22030 (each, a “Non-Borrower Indemnitor”, and together
with their respective permitted successors and assigns, collectively,
“Non-Borrower Indemnitors”; and together with Borrower, “Indemnitors”, and each,
an “Indemnitor”), in favor of DEUTSCHE BANK AG, NEW YORK BRANCH, a branch of
Deutsche Bank AG, a German bank authorized by the New York Department of
Financial Services, having an address at 60 Wall Street, 10th Floor, New York,
New York 10005 (together with its successors and/or assigns, “Indemnitee”) and
the other Indemnified Parties (defined below).

 

RECITALS

 

1.       Indemnitee is prepared to make a loan (the “Loan”) to Borrower in the
principal amount of $46,099,000.00 pursuant to a Loan Agreement of even date
herewith between Borrower, Operating Lessee and Indemnitee (as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time, the “Loan Agreement”), and the Mortgages encumbering the Properties.
Capitalized terms not otherwise defined herein shall have the meanings set forth
in the Loan Agreement.

 

2.       Pursuant to that certain Lease Agreement by and between Individual
Borrower and Operating Lessee (as the same may be amended, restated,
supplemented, renewed, extended or otherwise modified from time to time),
Operating Lessee has agreed to lease and operate the Property.

 

3.       Each Indemnitor acknowledges receipt and approval of copies of the Loan
Documents.

 

4.       Each Non-Borrower Indemnitor acknowledges that it owns, either directly
or indirectly, a beneficial interest in Borrower and Operating Lessee and, as a
result of such beneficial interest, will receive substantial economic and other
benefits from Indemnitee making the Loan to Borrower.

 

5.       Indemnitee is unwilling to make the Loan unless Indemnitors agree to
provide the indemnification, representations, warranties, covenants and other
matters described in this Agreement for the benefit of the Indemnified Parties.

 

6.       Indemnitors are entering into this Agreement to induce Indemnitee to
make the Loan.

 

 Environmental Indemnity Agreement

 

 

AGREEMENT

 

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Indemnitors hereby represent, warrant, covenant and agree for the benefit of the
Indemnified Parties as follows:

 

1.       Environmental Representations and Warranties. Except as otherwise
disclosed by those reports listed on Schedule II attached hereto and made a part
hereof in respect of the Properties (referred to below collectively as the
“Environmental Reports”), copies of which have been provided to Indemnitee, to
Indemnitor’s knowledge and except as would not have a material adverse effect
individually or in the aggregate on the business or condition (financial or
otherwise) of Borrower or any Individual Borrower, (a) there are no Hazardous
Substances (defined below) or underground storage tanks in, on or under any
Individual Property, except those that are both (i) in compliance with all
Environmental Laws (defined below) and with any necessary permits issued
pursuant thereto and (ii) fully disclosed to Indemnitee in writing pursuant to
the Environmental Reports; (b) there are no past, present or threatened Releases
(defined below) of Hazardous Substances in, on, under or from any Individual
Property which have not been remediated as required under Environmental Laws;
(c) there is no threat of any Release of Hazardous Substances migrating to any
Individual Property; (d) there is no past or present non-compliance with
Environmental Laws, or with permits issued pursuant thereto, in connection with
any Individual Property which has not been remediated as required under
Environmental Laws; (e) none of Indemnitors know of, or have received, any
written or oral notice or other communication from any Person (including, but
not limited to, any Governmental Authority) relating to any Release or
Remediation (defined below) of any Hazardous Substance, of possible liability of
any Indemnitor pursuant to any Environmental Law, any other environmental
conditions in connection with any Individual Property, or any actual or
potential administrative or judicial proceedings in connection with any of the
foregoing; (f) no Toxic Mold (as defined below) is present in the indoor air of
any Individual Property at concentrations for which any Legal Requirement
applicable to such Individual Property requires removal thereof by remediation
professionals, and Indemnitors are not aware of any conditions at any Individual
Property that are likely to result in the presence of Toxic Mold in the indoor
air at concentrations for which any Legal Requirement applicable to such
Individual Property would require such removal; and (g) Indemnitors have
truthfully and fully provided to Indemnitee, in writing, any and all material
information relating to conditions in, on, under or from each Individual
Property that is actually known to any Indemnitor and that is contained in the
files and records of any Indemnitor, including, but not limited, to any reports
relating to Hazardous Substances in, on, under or from each Individual Property
and/or to the environmental condition of each Individual Property.

 

 -2-Environmental Indemnity Agreement

 

 

2.       Environmental Covenants. Each Indemnitor covenants and agrees that
(a) all uses and operations on or of each Individual Property, whether by any of
the Indemnitors or any other Person, shall be in compliance with all
Environmental Laws and permits issued pursuant thereto; (b) there shall be no
Releases of Hazardous Substances in, on, under or from any Individual Property
(except in compliance with all applicable Environmental Laws and with permits
issued pursuant thereto); (c) there shall be no Hazardous Substances in, on or
under any Individual Property, except those that are both (i) in compliance with
all applicable Environmental Laws and with any necessary permits issued pursuant
thereto and (ii) fully disclosed to Indemnitee in writing; (d) Indemnitors shall
keep each Individual Property free and clear of all liens and other encumbrances
imposed pursuant to any Environmental Law, whether due to any act or omission of
any of the Indemnitors or any other Person (the “Environmental Liens”);
provided, that after prior notice to Indemnitee, Indemnitors, at their own
expense, may contest by appropriate legal proceeding, conducted in good faith
and with due diligence, the amount or validity of any Environmental Liens,
provided that (1) no Event of Default has occurred and remains uncured, (2) such
proceeding shall be permitted under and be conducted in accordance with all
applicable statutes, laws and ordinances, (3) no Individual Property nor any
part thereof or interest therein will be in danger of being sold, forfeited,
terminated, canceled or lost, (4) Indemnitors shall promptly upon final
determination thereof pay the amount of any such Environmental Liens, together
with all costs, interest and penalties which may be payable in connection
therewith, (5) to insure the payment of such Environmental Liens, Indemnitors
shall deliver to Indemnitee either (A) cash, or other security as may be
approved by Indemnitee, in an amount equal to one hundred ten percent (110%) of
the contested amount if such contested amount will be less than one million
dollars ($1,000,000) or one hundred twenty five percent (125%) of such contested
amount if such contested amount will be equal to or greater than ($1,000,000),
or (B) a payment and performance bond in an amount equal to one hundred percent
(100%) of the contested amount from a surety acceptable to Indemnitee in its
reasonable discretion, (6) failure to pay such Environmental Liens will not
subject Indemnitee to any civil or criminal liability, (7) such contest shall
not affect the ownership, use or occupancy of any Individual Property, and (8)
Indemnitors shall, upon request by Indemnitee, give Indemnitee prompt notice of
the status of such proceedings and/or confirmation of the continuing
satisfaction of the conditions set forth in clauses (1) through (7) of this
Section 2(d); (e) Indemnitors shall, at their sole cost and expense, fully and
in a timely manner cooperate in all activities pursuant to Section 3 of this
Agreement, including, but not limited to, providing all relevant information and
making knowledgeable Persons available for interviews upon reasonable advance
written request and at reasonable times and places; (f) Indemnitors shall, at
their sole cost and expense, perform any environmental site assessment or other
investigation of environmental conditions in connection with any Individual
Property, pursuant to any reasonable written request of Indemnitee made in
consideration of any environmental event or condition reasonably believed by
Indemnitee to have occurred or to exist at any Individual Property (which
request shall briefly describe the basis for Indemnitee’s belief) (including,
but not limited to, sampling, testing and analysis of soil, water, air, building
materials and other materials and substances whether solid, liquid or gas, such
assessment or investigation to be in scope and nature appropriate to the
suspected event or condition) that would be reasonably expected to have an
adverse effect on any Individual Property or on the business or condition
(financial or otherwise) of Borrower, and share with Indemnitee the reports and
other results thereof, and Indemnitee and the other Indemnified Parties shall be
entitled to rely on such reports and other results thereof; (g) Indemnitors
shall, at their sole cost and expense, comply with all reasonable written
requests of Indemnitee to (i) effectuate any required Remediation of any
condition (including, but not limited to, a Release of a Hazardous Substance)
in, on, under or from any Individual Property; (ii) comply with any applicable
Environmental Law; and/or (iii) comply with any directive from any Governmental
Authority having jurisdiction over the applicable Individual Property requiring
any action relating to any environmental condition in, on, under, from or
migrating toward such Individual Property; provided, that with respect to
clauses (g)(ii) and (iii), after notice to Indemnitee, Indemnitors, at their own
expense, may suspend, or cause to be suspended, such compliance and contest, or
cause to be contested by appropriate legal proceeding, conducted in good faith
and with due diligence, the applicability of any Environmental Law, provided
that (1) no Event of Default has occurred and remains uncured, (2) such
proceeding shall be permitted under and be conducted in accordance with all
applicable statutes, laws and ordinances, (3) no Individual Property nor any
part thereof or interest therein will be in danger of being sold, forfeited,
terminated, canceled or lost, (4) Indemnitors shall promptly upon final
determination thereof take all acts then necessary to comply with such
Environmental Law, together with the payment of all costs, interest and
penalties which may be payable in connection therewith, (5) to insure the
performance of such legal obligations and the payment of all related costs,
Indemnitors shall deliver to Indemnitee either (A) cash, or other security as
may be approved by Indemnitee, in an amount equal to one hundred ten percent
(110%) of the maximum costs and expenses that are reasonably expected to be
incurred in connection with such proceeding, including costs of compliance if
Indemnitors are required to do so (collectively, the “Maximum Cost”) if such
Maximum Cost is less than one million dollars ($1,000,000) or one hundred twenty
five percent (125%) of the Maximum Cost if such Maximum Cost is equal to or
greater than one million dollars ($1,000,000), or (B) a payment and performance
bond in an amount equal to one hundred percent (100%) of the Maximum Cost from a
surety acceptable to Indemnitee in its reasonable discretion, (6) failure to
comply with such Environmental Laws will not subject Indemnitee to any civil or
criminal liability, (7) such contest shall not affect the ownership, use or
occupancy of any Individual Property, and (8) Indemnitors shall, upon request by
Indemnitee, give Indemnitee prompt notice of the status of such proceedings
and/or confirmation of the continuing satisfaction of the conditions set forth
in clauses (1) through (7) of this Section 2(g); (h) none of the Indemnitors
shall do or knowingly allow any tenant or other user of any Individual Property
to do any act that is in non-compliance with any applicable Environmental Law,
impairs or may impair the value of any Individual Property, is contrary to any
requirement of any insurer, constitutes a public or private nuisance,
constitutes waste or violates any covenant, condition, agreement or easement
applicable to any Individual Property; (i) if following the date hereof, it is
determined that any Individual Property contains paint containing more than 0.5%
lead by dry weight (“Lead Based Paint”), present in violation of any
Environmental Law and not previously disclosed in the Environmental Reports,
Indemnitors agree, at their sole cost and expense and within forty-five (45)
days thereafter, to cause to be prepared an assessment report describing the
location and condition of the Lead Based Paint (a “Lead Based Paint Report”),
prepared by an expert, and in form, scope and substance, acceptable to
Indemnitee; (j) if following the date hereof, it is determined that any
Individual Property contains asbestos or asbestos-containing material
(“Asbestos”) present in violation of any Environmental Law and not previously
disclosed in the Environmental Reports, Borrower shall at their sole cost and
expense and within forty-five (45) days thereafter, to cause to be prepared an
assessment report describing the location and condition of the Asbestos (an
“Asbestos Report”), prepared by an expert, and in form, scope and substance,
acceptable to Indemnitee; (k) if a Lead Based Paint Report or Asbestos Report is
required to be prepared pursuant to clauses (i) or (j) of this Section 2, on or
before thirty (30) days following the preparation of such report, Indemnitors
shall, at their sole cost and expense, develop and implement an operations and
maintenance plan to manage such condition(s) on the applicable Individual
Property, which plan shall be prepared by an expert, and be in form, scope and
substance, acceptable to Indemnitee (together with any Lead Based Paint Report
and/or Asbestos Report, as applicable, the “O&M Plan”), and if an O&M Plan has
been prepared prior to the date hereof, Indemnitors agree to diligently and
continually carry out (or cause to be carried out) the provisions thereof, it
being understood and agreed that compliance with the O&M Plan shall require or
be deemed to require, without limitation, the proper preparation and maintenance
of all records, papers and forms required under the Environmental Laws; (l) in
the event that any inspection or audit reveals the presence of Toxic Mold in the
indoor air of any Individual Property at concentrations for which any Legal
Requirement applicable to such Individual Property requires removal thereof by
remediation professionals, Indemnitors shall promptly remediate the Toxic Mold
and perform post-remedial clearance sampling in accordance with said Legal
Requirement and applicable Environmental Law, following which abatement of the
Toxic Mold, Indemnitors shall prepare and implement an Operations and
Maintenance Plan for Toxic Mold and Moisture reasonably acceptable to Indemnitee
and in accordance with the guidelines issued by the National Multi Housing
Council; and (m) Indemnitors shall promptly notify Indemnitee in writing of
(A) any presence or Release or threatened Release of Hazardous Substances in,
on, under, from or migrating towards any Individual Property in material
violation of, or as might be reasonably expected to result in material liability
under, any Environmental Law; (B)  material non-compliance with any
Environmental Laws related in any way to any Individual Property; (C) any actual
or threatened Environmental Lien; (D) any required or proposed Remediation of
environmental conditions relating to any Individual Property; and/or (E) any
written or oral notice or other communication of which any Indemnitor becomes
aware from any source whatsoever (including, but not limited to, any
Governmental Authority) relating to a material or unlawful Release, or
threatened Release, of Hazardous Substances or Remediation thereof, possible
liability of any Person pursuant to any Environmental Law concerning any
Individual Property or the Property, other environmental conditions in
connection with any Individual Property or any actual or threatened
administrative or judicial proceedings in connection with any environmental
matters referred to in this Agreement.

 

 -3-Environmental Indemnity Agreement

 

 

3.       Indemnified Rights/Cooperation and Access. In the event the Indemnified
Parties have a reasonable basis to believe that an environmental hazard exists
on any Individual Property, other than conditions expressly disclosed in the
Environmental Reports, that does not (a) endanger any tenants or other occupants
of such Individual Property or their guests or the general public, or
(b) materially and adversely affect the value of such Individual Property, upon
reasonable written notice from the Indemnitee, describing in reasonable detail
the basis for such belief, Indemnitors shall, at Indemnitors’ sole cost and
expense, promptly cause an engineer or consultant reasonably satisfactory to the
Indemnified Parties to conduct an environmental assessment or audit of such
hazard (the scope of which shall be determined in the reasonable discretion of
the Indemnified Parties) and take any samples of soil, groundwater or other
water, air or building materials or any other invasive testing reasonably
determined by Indemnitee to be required to assess such condition and promptly
deliver to Indemnitee the results of any such assessment, audit, sampling or
other testing; provided, however, if such results are not delivered to
Indemnitee within a reasonable period or if the Indemnified Parties have reason
to believe that an environmental hazard exists on such Individual Property that
endangers any tenant or other occupant of such Individual Property or their
guests or the general public or may materially and adversely affect the value of
such Individual Property, upon reasonable notice to Indemnitors, the Indemnified
Parties and any other Person designated by the Indemnified Parties, including,
but not limited to, any receiver, any representative of any Governmental
Authority and/or any environmental consultant, shall have the right, but not the
obligation, to enter upon such Individual Property at all reasonable times
(subject to the rights of tenants) to assess any and all aspects of the
environmental condition of such Individual Property and its use, including, but
not limited to, conducting any environmental assessment or audit (the scope of
which shall be determined in the sole, but good faith discretion of the
Indemnified Parties) and taking samples of soil, groundwater or other water, air
or building materials and reasonably conducting other invasive testing,
reasonably determined by the Indemnified Parties to be required to assess the
condition. Indemnitors shall cooperate with and provide, upon advance notice to
each of them, the Indemnified Parties and any such Person designated by the
Indemnified Parties with access to each Individual Property.

 

 -4-Environmental Indemnity Agreement

 

 

4.       Indemnification. Indemnitors covenant and agree, at their sole cost and
expense, to protect, defend, indemnify, release and hold Indemnified Parties
harmless from and against any and all Losses (defined below) imposed upon, or
incurred by, or asserted against, any Indemnified Parties and directly or
indirectly arising out of or relating to any one or more of the following:
(a) any presence of any Hazardous Substances in, on, above or under any
Individual Property; (b) any past, present or threatened Release of Hazardous
Substances in, on, above, under or from any Individual Property; (c) any
activity by any of the Indemnitors, any Person affiliated with any of the
Indemnitors and/or any tenant or other user of any Individual Property in
connection with any actual, proposed or threatened use, treatment, storage,
holding, existence, disposition or other Release, generation, production,
manufacturing, processing, refining, control, management, abatement, removal,
handling, transfer or transportation to or from such Individual Property of any
Hazardous Substances at any time located in, under, on or above such Individual
Property; (d) any activity by any of the Indemnitors, any Person affiliated with
any of the Indemnitors and/or any tenant or other user of any Individual
Property in connection with any actual or proposed Remediation of any Hazardous
Substances at any time located in, under, on or above such Individual Property,
whether or not such Remediation is voluntary or pursuant to court or
administrative order, including, but not limited to, any removal, remedial or
corrective action; (e) any past, present or threatened non-compliance or
violation of any Environmental Law (or of any permit issued pursuant to any
Environmental Law) in connection with any Individual Property or operations
thereon, including, but not limited to, any failure by any of the Indemnitors,
any Person affiliated with any of the Indemnitors and/or any tenant or other
user of such Individual Property to comply with any order of any Governmental
Authority in connection with any Environmental Laws; (f) the imposition,
recording or filing or the threatened imposition, recording or filing of any
Environmental Lien encumbering any Individual Property; (g) any administrative
processes or proceedings or judicial proceedings in any way connected with any
matter addressed in this Agreement; (h) [intentionally omitted]; (i) any acts of
any of the Indemnitors, any Person affiliated with any of the Indemnitors and/or
any tenant or other user of any Individual Property in arranging for the
disposal or treatment, or arranging with a transporter for transport for the
disposal or treatment, of Hazardous Substances in, on, above or under any
Individual Property at any facility or incineration vessel containing such or
similar Hazardous Substances; (j) any acts of any of the Indemnitors, any Person
affiliated with any of the Indemnitors and/or any tenant or other user of any
Individual Property in accepting any Hazardous Substances in, on, above or under
any Individual Property for transport to disposal or treatment facilities,
incineration vessels or sites from which there is a Release or a threatened
Release of any Hazardous Substance which causes the incurrence of costs for
Remediation; (k) any personal injury, wrongful death or property or other damage
arising under any statutory or common law or tort law theory, in each case, with
respect to environmental matters concerning any Individual Property, including,
but not limited to, damages assessed for private or public nuisance or for the
conducting of an abnormally dangerous activity on or near any Individual
Property; and (l) any misrepresentation or inaccuracy in any representation or
warranty contained in this Agreement or material breach or failure to perform
any covenants or other obligations pursuant to this Agreement. In addition, the
Indemnitors hereby covenant and agree to pay for and perform the Environmental
Work in excess of $1,000,000.

 

 -5-Environmental Indemnity Agreement

 

 

Notwithstanding the provisions of this Agreement to the contrary, the foregoing
indemnity shall not apply to Losses caused solely by the gross negligence or
willful misconduct of any Indemnified Party.

 

5.       Duty to Defend and Attorneys’ and Other Fees and Expenses. Upon written
request by any Indemnified Party, Indemnitors shall defend such Indemnified
Party(ies) against any claim for which indemnification is required hereunder (if
requested by any Indemnified Party, in the name of the Indemnified Party), by
attorneys and other professionals reasonably approved by the Indemnified
Parties. Notwithstanding the foregoing, if the defendants in a claim include an
Indemnitor (or any affiliate of an Indemnitor) and any Indemnified Party shall
have reasonably concluded that (A) there are legal defenses available to it that
are materially different from or in addition to those available to such
Indemnitor (or such Affiliate of such Indemnitor), or (B) the use of the
attorneys engaged by such Indemnitor (or such affiliate of Indemnitor) would
present such attorneys with a conflict of interest, Indemnified Parties may, in
their sole and absolute discretion, engage their own attorneys and other
professionals to defend or assist them, and, at the option of Indemnified
Parties, their attorneys shall control the resolution of any claim or
proceeding; provided that no compromise or settlement shall be entered without
Indemnitors’ consent, which consent shall not be unreasonably withheld. Upon
demand, Indemnitors shall pay or, in the sole and absolute discretion of the
Indemnified Parties, reimburse, the Indemnified Parties for the payment of the
reasonable fees and disbursements of attorneys, engineers, environmental
consultants, laboratories and other professionals in connection therewith.

 

6.       Definitions. As used in this Agreement, the following terms shall have
the following meanings:

 

The term “Environmental Laws” means any present and future federal, state and
local laws, statutes, ordinances, rules, regulations and the like, as well as
common law, relating to protection of human health or the environment, relating
to Hazardous Substances and/or relating to liability for or costs of other
actual or threatened danger to human health or the environment. The term
“Environmental Laws” includes, but is not limited to, the following statutes, as
amended, any successor thereto, and any regulations promulgated pursuant
thereto, and any state or local statutes, ordinances, rules, regulations and the
like addressing similar issues: the Comprehensive Environmental Response,
Compensation and Liability Act; the Emergency Planning and Community
Right-to-Know Act; the Hazardous Substances Transportation Act; the Resource
Conservation and Recovery Act (including, but not limited to, Subtitle I
relating to underground storage tanks); the Solid Waste Disposal Act; the Clean
Water Act; the Clean Air Act; the Toxic Substances Control Act; the Safe
Drinking Water Act; the Occupational Safety and Health Act; the Federal Water
Pollution Control Act; the Federal Insecticide, Fungicide and Rodenticide Act;
the Endangered Species Act; the National Environmental Policy Act; the River and
Harbors Appropriation Act; and those relating to Lead Based Paint. The term
“Environmental Laws” also includes, but is not limited to, any present and
future federal, state and local laws, statutes, ordinances, rules, regulations
and the like, as well as common law, conditioning transfer of property upon a
negative declaration or other approval of a Governmental Authority of the
environmental condition of any Individual Property; requiring notification or
disclosure of Releases of Hazardous Substances or other environmental condition
of a property to any Governmental Authority or other Person, whether or not in
connection with any transfer of title to or interest in such property; imposing
conditions or requirements in connection with environmental permits or other
environmental authorization for lawful activity; relating to nuisance, trespass
or other causes of action related to the physical condition or use of any
Individual Property; and relating to wrongful death, personal injury or property
or other damage in connection with any physical condition or use of any
Individual Property.

 

 -6-Environmental Indemnity Agreement

 

 

The term “Hazardous Substances” includes, but is not limited to, any and all
substances (whether solid, liquid or gas) defined, listed or otherwise
classified as pollutants, hazardous wastes, hazardous substances, hazardous
materials, extremely hazardous wastes or words of similar meaning or regulatory
effect under any present or future Environmental Laws or that may have a
negative impact on human health or the environment, including, but not limited
to, petroleum and petroleum products, asbestos and asbestos-containing
materials, polychlorinated biphenyls, lead, and lead-containing materials,
radon, radioactive materials, flammables and explosives, Lead Based Paint and
Toxic Mold. Notwithstanding anything to the contrary contained herein, the term
“Hazardous Substances” will not include substances which otherwise would be
included in such definition but which are of kinds and in amounts ordinarily and
customarily used or stored in similar properties, including, without limitation
substances used for the purposes of cleaning, maintenance, or operations,
substances typically used in construction, and typical products used in
properties like the Properties, and which are otherwise in compliance with all
Environmental Laws. Furthermore, the term “Hazardous Substances” will not
include substances which otherwise would be included in such definition but
which are of kinds and in amounts ordinarily and customarily stocked and sold by
tenants operating retail businesses of the types operated by the Tenants and
which are otherwise in compliance with all Environmental Laws.

 

The term “Indemnified Parties” includes Indemnitee, any Person who is or will
have been involved in the origination of the Loan, any Person who is or will
have been involved with the servicing of the Loan, any Person in whose name the
encumbrance created by the Mortgage is or will have been recorded, Persons who
may hold or acquire or will have held a full or partial interest in the Loan
(including, but not limited to, Investors (as hereinafter defined) and/or
prospective Investors, as well as custodians, trustees and other fiduciaries who
hold or have held a full or partial interest in the Loan for the benefit of
third parties), as well as the respective directors, officers, shareholders,
partners, members, employees, agents, servants, representatives, contractors,
subcontractors, affiliates, subsidiaries, participants, successors and assigns
of any and all of the foregoing (including, but not limited to, any other Person
who holds or acquires or will have held a participation or other full or partial
interest in the Loan or any Individual Property, whether during the term of the
Loan or as a part of, or following a foreclosure of, the Loan and including, but
not limited to, any successors by merger, consolidation or acquisition of all or
a substantial portion of Indemnitee’s assets and business), but shall not
include any Person who acquires the Property at any time after the completion of
a foreclosure, sale by power of sale, or deed in lieu of foreclosure, and any
Person claiming by, through or under such acquirer, in their capacity as such.

 

 -7-Environmental Indemnity Agreement

 

 

The term “Investors” means collectively, any purchaser, transferee, assignee,
servicer, participant or investor or any credit rating agency.

 

The term “Legal Action” means any claim, suit or proceeding, whether
administrative or judicial in nature.

 

The term “Losses” includes any actual losses, damages, costs, fees, expenses,
claims, suits, judgments, awards, liabilities (including, but not limited to,
strict liabilities), obligations, debts, diminutions in value, fines, penalties,
charges, costs of Remediation (whether or not performed voluntarily), amounts
paid in settlement, foreseeable and unforeseeable consequential damages,
litigation costs, reasonable fees of attorneys, engineers and environmental
consultants and investigation costs (including, but not limited to, costs for
sampling, testing and analysis of soil, water, air, building materials and other
materials and substances, whether solid, liquid or gas), of whatever kind or
nature, and whether or not incurred in connection with any judicial or
administrative proceedings, actions, claims, suits, judgments or awards.

 

The term “Non-Borrower Indemnitor Affiliate” shall mean any Non-Borrower
Indemnitor, and any Person that either (or both) (a) is in Control of, is
Controlled by or is under common Control with (i) any Non-Borrower Indemnitor or
(ii) any general partner or managing member of, or other Person or Persons
Controlling, any Non-Borrower Indemnitor (each a “Clause (a) Person”), or (b) is
either (1) a Person that owns directly or indirectly thirty-five percent (35%)
or more of the direct or indirect equity interests in any Non-Borrower
Indemnitor or any other Clause (a) Person, or (2) a Person with respect to which
either (or a combination) of the Non-Borrower Indemnitors directly or indirectly
owns thirty-five percent (35%) or more of the direct or indirect equity
interests in such Person, or (3) a Person with respect to which any combination
of Non-Borrower Indemnitors and Clause (a) Persons own, directly or indirectly,
thirty-five percent (35%) or more of the direct or indirect voting equity
interests in such Person; provided, however, that, notwithstanding the
foregoing, (I) no Person shall be deemed to be a Non-Borrower Indemnitor
Affiliate (x) to the extent Controlled by a Controlling Mezzanine Lender (as
defined in the Guaranty) in the exercise of its Direct Control Remedies (as
defined in the Guaranty) or (y) in connection with or by virtue solely of any
direct or indirect interest in Transferee Borrower or Indirect Transferee and
(II) in no event shall either Goldman Sachs Mortgage Company or GS Commercial
Real Estate LP be deemed a Non-Borrower Indemnitor Affiliate. In addition to,
and without limiting, the foregoing, if a direct or indirect interest in a
Mezzanine Loan is held by a Non-Borrower Indemnitor Affiliate, the related
Mezzanine Lender will be deemed a Non-Borrower Indemnitor Affiliate unless such
Non-Borrower Indemnitor Affiliate is a Disabled Participant (as defined below)
and one or more other holders of substantial interests in such Mezzanine Loan
that are not Non-Borrower Indemnitor Affiliates control the administration of
such Mezzanine Loan and the enforcement of the rights and remedies of such
Mezzanine Lender. A Non-Borrower Indemnitor Affiliate is a “Disabled
Participant” with respect to a Mezzanine Loan if it has no right to exercise any
voting or other control rights with respect to such Mezzanine Loan (other than
the right to approve amendments to the material economic terms of such Mezzanine
Loan).

 

 -8-Environmental Indemnity Agreement

 

 

The term “Release” with respect to any Hazardous Substance includes, but is not
limited to, any release, deposit, discharge, emission, leaking, leaching,
spilling, seeping, migrating, injecting, pumping, pouring, emptying, escaping,
dumping, disposing or other movement of Hazardous Substances.

 

The term “Remediation” includes, but is not limited to, any response, remedial,
removal, or corrective action; any activity to clean up, detoxify,
decontaminate, contain or otherwise remediate any Hazardous Substance; any
actions to prevent, cure or mitigate any Release of any Hazardous Substance
(including, with respect to Toxic Mold, providing any moisture control systems
at any Individual Property); any action to comply with any Environmental Laws or
with any permits issued pursuant thereto; any inspection, investigation, study,
monitoring, assessment, audit, sampling and testing or laboratory or other
analysis or evaluation relating to any Hazardous Substances or to any
environmental matter referred to herein.

 

The term “Toxic Mold” means fungi that reproduces through the release of spores
or the splitting of cells or other means that may pose a risk to human health or
the environment or negatively affect the value of any Individual Property,
including, but not limited to, mold, mildew, fungi, fungal spores, fragments and
metabolites such as mycotoxins and microbial volatile organic compounds.

 

7.       Unimpaired Liability. The liability of Indemnitors under this Agreement
shall in no way be limited or impaired by, and each Indemnitor hereby consents
to and agrees to be bound by, any amendment or modification of the provisions
of, as applicable, the Note, the Loan Agreement, the Mortgage or any other Loan
Document to or with Indemnitee by any one or more of the Individual Borrowers or
any Person who succeeds anyone or more of the Individual Borrowers or any Person
as owner of any Individual Property (subject to the express provisions of
Section 9 hereof). In addition, the liability of Indemnitors under this
Agreement shall in no way be limited or impaired by (i) any extensions of time
for performance required by the Note, the Loan Agreement, the Mortgage or any of
the other Loan Documents, (ii) unless a substitute Indemnitor acceptable to
Indemnitee in accordance with the Loan Agreement has agreed in writing to be
bound by the terms of this Agreement, but subject to Section 9 and Section 10
hereof, any sale or transfer of all or part of any Individual Property, or any
sale or other assignment by any Non-Borrower Indemnitor of its direct or
indirect ownership interests in any Individual Borrower, (iii) except as
provided herein, any exculpatory provision in the Note, the Loan Agreement, the
Mortgage or any of the other Loan Documents limiting Indemnitee’s recourse to
the Properties or to any other security for the Note, or limiting Indemnitee’s
rights to a deficiency judgment against any of the Indemnitors, (iv) the
accuracy or inaccuracy of the representations and warranties made by Borrower,
as applicable, under the Note, the Loan Agreement, the Mortgage or any of the
other Loan Documents or herein, (v) the release of any of the Indemnitors
(including, if applicable, Borrower) or any other Person from performance or
observance of any of the agreements, covenants, terms or conditions contained in
any of the other Loan Documents, by operation of law, Indemnitee’s voluntary
act, or otherwise, (vi) the release or substitution in whole or in part of any
security for the Note, or (vii) Indemnitee’s failure to record the Mortgage or
file any of the UCC financing statements (or Indemnitee’s improper recording or
filing of any thereof) or to otherwise perfect, protect, secure or insure any
security interest or lien given as security for the Note; and, in any such case,
whether with or without notice to any of the Indemnitors and with or without
consideration.

 

 -9-Environmental Indemnity Agreement

 

 

8.       Enforcement. The Indemnified Parties may enforce the obligations of
Indemnitors without first resorting to or exhausting any security or collateral
or without first having recourse to the Note, the Loan Agreement, the Mortgage
or any other Loan Documents or any of portion of any Individual Property,
through foreclosure proceedings or otherwise, provided, however, that nothing
herein shall inhibit or prevent Indemnitee from suing on the Note, foreclosing
or exercising any power of sale under the Mortgage or exercising any other
rights and remedies thereunder, subject to the terms of the Loan Agreement. This
Agreement is not collateral or security for the Obligations of Borrower pursuant
to the Loan Agreement, unless Indemnitee expressly elects in writing to make
this Agreement additional collateral or security for such Obligations of
Borrower pursuant to the Loan Agreement, which Indemnitee is entitled to do in
its sole and absolute discretion. It is not necessary for an Event of Default to
have occurred pursuant to and as defined in the Mortgage or the Loan Agreement
for Indemnified Parties to exercise their rights pursuant to this Agreement.
Notwithstanding any provision of the Loan Agreement to the contrary, the
obligations of each Indemnitor pursuant to this Agreement are exceptions to any
non-recourse or exculpation provision of the Loan Agreement; and each Indemnitor
expressly acknowledges and agrees that it is fully and personally liable for
such obligations, and such liability is not limited to the original or amortized
principal balance of the Loan or the value of the Properties.

 

9.       Limitations on Liability of Non-Borrower Indemnitors.

 

(a)       Notwithstanding anything to the contrary herein or in the other Loan
Documents, in the event of:

 

(i)       any foreclosure upon the Mezzanine Loan Default by the Mezzanine
Lender that is not a Non-Borrower Indemnitor Affiliate of the direct ownership
interests in Borrower pledged as collateral for the Mezzanine Loan pursuant to
the Mezzanine Loan Documents, any transfer in lieu of foreclosure of the equity
pledged as collateral for the Mezzanine Loan to, on behalf of or for the account
of the Mezzanine Lender that is not a Non-Borrower Indemnitor Affiliate (any
such foreclosure or transfer-in-lieu thereof, a “Mezzanine Divestment”), with
the result that neither of the Non-Borrower Indemnitors nor any other
Non-Borrower Indemnitor Affiliate (excluding any Loan Party who as a result of
such Mezzanine Divestment is no longer Controlled by either of the Non-Borrower
Indemnitors or any other Non-Borrower Indemnitor Affiliate) shall have Control
of, any one or more of the Individual Borrowers (each such Individual Borrower,
a “Divested Borrower”), or

 

(ii)       (A) any foreclosure (whether judicially or non-judicially by private
sale or trustee’s sale) of any Mortgage, (B) any transfer in lieu of foreclosure
to, on behalf of or for the account of Indemnitee or a receiver, trustee,
liquidator, conservator or other third-party appointed by, on behalf of or for
the account of Indemnitee taking control of any Individual Property (any such
foreclosure, foreclosure sale, transfer in lieu of foreclosure or appointment, a
“Mortgage Divestment”), with the result, in any such case, that neither of the
Non-Borrower Indemnitors nor any other Non-Borrower Indemnitor Affiliate shall
have the power to direct the management of, any one or more of the Properties
thereby foreclosed, transferred or controlled (each such Property, a “Divested
Property”),

 

 -10-Environmental Indemnity Agreement

 

 

then, in such cases, Non-Borrower Indemnitors shall not have any liability under
the Loan Documents for any Losses arising from any circumstance, condition,
action or event with respect to any such Divested Property or Divested Borrower
first occurring after the date of the Mortgage Divestment or Mezzanine
Divestment, as applicable, and not caused by the acts of either of the
Non-Borrower Indemnitors or any other Non-Borrower Indemnitor Affiliate, or any
Loan Party (excluding any Loan Party who as a result of a Mezzanine Divestment
is no longer Controlled by either of the Non-Borrower Indemnitors or any other
Non-Borrower Indemnitor Affiliate); provided that Non-Borrower Indemnitors shall
remain liable hereunder for any Losses to the extent arising from any action or
event occurring with respect to any such Divested Property or Divested Borrower
prior to the date of the Mortgage Divestment or Mezzanine Divestment, as
applicable.

 

(b)       In the event that a Permitted Direct Assumption or Permitted Indirect
Assumption, shall occur in accordance with Section 7.1 of the Loan Agreement,
and Indemnitee receives in connection therewith a replacement guaranty and
replacement environmental indemnity (collectively, the “Assumption Replacement
Guaranty”) in satisfaction of the condition in Section 7.1(a)(xiii) or Section
7.1(b)(xi) of the Loan Agreement, as applicable, Indemnitee shall execute and
deliver a release of Non-Borrower Indemnitors for any Losses arising from any
circumstance, condition, action or event first occurring after the effective
date of such Assumption Replacement Guaranty (the “Assumption Release Date”) to
the extent the same is not caused by either of the Non-Borrower Indemnitors or
any Non-Borrower Indemnitor Affiliate (it being understood that circumstances,
conditions, actions or events caused by or on behalf of any Transferee Borrower
or Indirect Transferee shall be deemed to not have been caused by any
Non-Borrower Indemnitor or any Non-Borrower Indemnitor Affiliate); provided,
however, that Non-Borrower Indemnitors shall remain liable hereunder for any
Losses arising from any action or event occurring prior to the Assumption
Release Date.

 

(c)       In the event that a Mezzanine Loan Default shall exist with respect to
the Mezzanine Loan and the Mezzanine Lender is not a Non-Borrower Indemnitor
Affiliate and the Mezzanine Lender, pursuant to the exercise of remedies under
the Mezzanine Loan Documents, (i) exercises direct voting Control, by power of
attorney or other exercise of voting power with respect to the ownership
interests of the applicable Individual Borrower pledged to the Mezzanine Lender
as collateral for the Mezzanine Loan under the Mezzanine Loan Documents, of such
ownership interests in the applicable Individual Borrower so pledged as
collateral for the Mezzanine Loan, or (ii) appoints a receiver, trustee,
liquidator, conservator or other third-party that is not a Non-Borrower
Indemnitor Affiliate to take control of the equity pledged as collateral for the
Mezzanine Loan (the “Direct Control Remedies”, and the Mezzanine Lender, or such
receiver, trustee, liquidator, conservator or other third-party appointed by the
Mezzanine Lender, exercising such Direct Control Remedies, the “Controlling
Mezzanine Lender”), Non-Borrower Indemnitors shall not have liability hereunder
for the actions that such Controlling Mezzanine Lender, in the exercise of its
Direct Control Remedies, causes any Borrower to take (“Mezzanine Lender
Controlled Actions”) if such Mezzanine Lender Controlled Actions are taken
without consent of or collusion with, either of the Non-Borrower Indemnitors or
any Non-Borrower Indemnitor Affiliate.

 

 -11-Environmental Indemnity Agreement

 

 

10.      Survival. Except as expressly provided to the contrary in Section 9
hereof, the obligations and liabilities of each Indemnitor under this Agreement
shall fully survive indefinitely, notwithstanding any termination, satisfaction,
assignment, entry of a judgment of foreclosure, exercise of any power of sale or
delivery of a deed in lieu of foreclosure of the Mortgage. Notwithstanding the
foregoing, the indemnification obligations of Indemnitor hereunder shall
terminate three (3) years after the payment in full (or, if later, after
delivery of the Environmental Report described in this sentence), in accordance
with the Loan Agreement, of the Debt solely as to an Individual Property as to
which at the time of such payment (or at any time thereafter) Indemnitee has
been furnished an updated Environmental Report in form and substance, and from
an environmental consultant, reasonably acceptable to Indemnitee and acceptable
to the Rating Agencies, which updated Environmental Report discloses, as of the
date of such repayment (or, if later, the date of the delivery thereof), no
actual or threatened (other than as disclosed in the Environmental Report
delivered to Indemnitee by Indemnitor in connection with the origination of the
Loan) (A) non-compliance with or violation of applicable Environmental Laws (or
permits issued pursuant to Environmental Laws) in connection with any Individual
Property or operations thereon, which has not been cured in accordance with
applicable Environmental Laws, (B) Environmental Liens encumbering any
Individual Property, (C) administrative processes or proceedings or judicial
proceedings concerning any environmental matter addressed in this Agreement, or
(D) unlawful presence or Release of Hazardous Substances in, on, above or under
any Individual Property that has not been fully remediated as required by
applicable Environmental Laws.

 

11.      Interest. Any amounts payable to any Indemnified Parties under this
Agreement shall become immediately due and payable on demand and, if not paid
within thirty (30) days of such demand therefor, shall bear interest at the
Default Rate.

 

12.      Waivers.

 

(a)       Each Indemnitor hereby waives and relinquishes (i) any right or claim
of right to cause a marshaling of any Indemnitor’s assets or to cause Indemnitee
or any other Indemnified Party to proceed against any of the security for the
Loan before proceeding under this Agreement against any Indemnitor; (ii) all
rights and remedies accorded by applicable law to indemnitors or guarantors
generally, including any rights of subrogation which any Indemnitor may have,
provided that the indemnity provided for hereunder shall neither be contingent
upon the existence of any such rights of subrogation nor subject to any claims
or defenses whatsoever which may be asserted in connection with the enforcement
or attempted enforcement of such subrogation rights, including, without
limitation, any claim that such subrogation rights were abrogated by any acts of
Indemnitee or any other Indemnified Party; (iii) the right to assert a
counterclaim, other than a mandatory or compulsory counterclaim, in any action
or proceeding brought against or by Indemnitee or any other Indemnified Party;
(iv) notice of acceptance hereof and of any action taken or omitted in reliance
hereon; (v) presentment for payment, demand of payment, protest or notice of
nonpayment or failure to perform or observe, or other proof, or notice or
demand; and (vi) all homestead exemption rights against the obligations
hereunder and the benefits of any statutes of limitations or repose.
Notwithstanding anything to the contrary contained herein, each Indemnitor
hereby agrees to postpone the exercise of any rights of subrogation with respect
to any collateral securing the Obligations until the Debt shall have been paid
in full.

 

 -12-Environmental Indemnity Agreement

 

 

(b)       EACH INDEMNITOR AND EACH INDEMNIFIED PARTY, BY ITS ACCEPTANCE OF THE
BENEFITS HEREOF, HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE
OF RIGHT BY JURY, AND FOREVER WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE
EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST, WITH REGARD TO THIS
AGREEMENT, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY EACH INDEMNITOR AND INDEMNIFIED PARTY AND IS INTENDED TO
ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A
TRIAL BY JURY WOULD OTHERWISE ACCRUE. EACH PARTY IS HEREBY AUTHORIZED TO FILE A
COPY OF THIS SECTION IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY
EACH INDEMNITOR AND INDEMNIFIED PARTY.

 

13.       Subrogation. Each Indemnitor hereby agrees that it shall take any and
all commercially reasonable actions, including the institution of legal action
against third parties, necessary or appropriate to obtain reimbursement, payment
or compensation from such Persons responsible for the presence of any Hazardous
Substances at, in, on, under or near any Individual Property or otherwise
obligated by law to bear the cost. The Indemnified Parties shall be and hereby
are subrogated to all of each Indemnitor’s rights now or hereafter in such
claims.

 

14.       Indemnitors’ Representations and Warranties. Each Indemnitor
represents and warrants that:

 

(a)       it has the full power and authority to execute and deliver this
Agreement and to perform its obligations hereunder; the execution, delivery and
performance of this Agreement by such Indemnitor has been duly and validly
authorized; and all requisite action has been taken by such Indemnitor to make
this Agreement valid and binding upon such Indemnitor, enforceable in accordance
with its terms;

 

(b)       its execution of, and compliance with, this Agreement is in the
ordinary course of business of such Indemnitor and will not result in the breach
of any term or provision of the charter, by-laws, partnership, operating or
trust agreement or other governing instrument of such Indemnitor or result in
the breach of any term or provision of, or conflict with or constitute a default
under, or result in the acceleration of any obligation under, any agreement,
indenture or loan or credit agreement or other instrument to which such
Indemnitor or any Individual Property is subject, or result in the violation of
any law, rule, regulation, order, judgment or decree to which such Indemnitor or
any Individual Property is subject;

 

(c)       to the best of such Indemnitor’s knowledge, there is no action, suit,
proceeding or investigation pending or threatened against it which, either in
any one instance or in the aggregate, would be reasonably likely to result in
any material adverse change in the business, operations, financial condition,
properties or assets of such Indemnitor, or in any material impairment of the
right or ability of such Indemnitor to carry on its business substantially as
now conducted, or in any material liability on the part of such Indemnitor, or
which would draw into question the validity of this Agreement or of any action
taken or to be taken in connection with the obligations of such Indemnitor
contemplated herein, or which would be likely to impair materially the ability
of such Indemnitor to perform under the terms of this Agreement;

 

 -13-Environmental Indemnity Agreement

 

 

(d)       it does not believe, nor does it have any reason or cause to believe,
that it cannot perform each and every covenant contained in this Agreement;

 

(e)       to the best of such Indemnitor’s knowledge, no approval,
authorization, order, license or consent of, or registration or filing with, any
Governmental Authority or other Person, and no approval, authorization or
consent of any other Person, that has not been obtained as of the execution
hereof, is required in connection with this Agreement; and

 

(f)       this Agreement constitutes a valid, legal and binding obligation of
such Indemnitor, enforceable against it in accordance with the terms hereof,
subject to bankruptcy, insolvency and similar laws of general applicability
relating to or affecting creditors’ rights and to general equity principles.

 

15.       No Waiver. No delay by any Indemnified Party in exercising any right,
power or privilege under this Agreement shall operate as a waiver of any such
privilege, power or right.

 

16.       Notice of Legal Actions. Each party hereto shall, within five (5)
Business Days of receipt thereof, give written notice to the other parties
hereto of (i) any notice, advice or other communication from any Governmental
Authority or any source whatsoever with respect to the presence or potential
presence of Hazardous Substances on, from or affecting any Individual Property
in violation of applicable Environmental Laws, and (ii) any legal action brought
against such party or related to any Individual Property, with respect to which
Indemnitors may have liability under this Agreement. Such notice shall comply
with the provisions of Section 17 hereof.

 

17.       Notices. All notices, demands, requests, consents, approvals or other
communications (any of the foregoing, a “Notice”) required, permitted or desired
to be given hereunder shall be in writing and shall be sent by telefax (with
answer back acknowledged) or by registered or certified mail, postage prepaid,
return receipt requested, or delivered by hand or by reputable overnight
courier, addressed to the party to be so notified at its address hereinafter set
forth, or to such other address as such party may hereafter specify in
accordance with the provisions of this Section 17. Any Notice shall be deemed to
have been received: (a) three (3) days after the date such Notice is mailed,
(b) on the date of sending by telefax if sent during business hours on a
Business Day (otherwise on the next Business Day), (c) on the date of delivery
by hand if delivered during business hours on a Business Day (otherwise on the
next Business Day), and (d) on the next Business Day if sent by an overnight
commercial courier, in each case addressed to the parties as follows:

 



If to Indemnitee: Deutsche Bank AG, New York Branch   60 Wall Street, 10th Floor
  New York, NY  10005   Attention:  General Counsel   Facsimile No. (646)
736-5721

 

 -14-Environmental Indemnity Agreement

 

 



and to: Deutsche Bank AG, New York Branch   60 Wall Street, 10th Floor   New
York, NY  10005   Attention:  Robert W. Pettinato, Jr.   Facsimile No. (212)
797-4489     and to: Cadwalader, Wickersham & Taft LLP   One World Financial
Center   New York, New York 10281   Attention: Bonnie Neuman, Esq.   Facsimile
No.:  (212) 504-6666   E-mail: bonnie.neuman@cwt.com     If to Indemnitors: c/o
Hospitality Investors Trust, Inc.,   3950 University Drive   Fairfax,
Virginia  22030   Attention:  General Counsel     with a copy to: Cleary
Gottlieb Steen & Hamilton LLP   One Liberty Plaza   New York, New York 10006  
Attention:  Michael Weinberger, Esq.   Facsimile No. (212) 693-9649

 

Any party may change the address to which any such Notice is to be delivered by
furnishing ten (10) days’ written notice of such change to the other parties in
accordance with the provisions of this Section 17. Notices shall be deemed to
have been given on the date set forth above, even if there is an inability to
actually deliver any Notice because of a changed address of which no Notice was
given or there is a rejection or refusal to accept any Notice offered for
delivery. Notice for any party may be given by its respective counsel.
Additionally, Notice from Indemnitee may also be given by Servicer.

 

18.       Duplicate Originals; Counterparts. This Agreement may be executed in
any number of duplicate originals and each duplicate original shall be deemed to
be an original. This Agreement may be executed in several counterparts, each of
which counterparts shall be deemed an original instrument and all of which
together shall constitute a single Agreement. The failure of any party hereto to
execute this Agreement, or any counterpart hereof, shall not relieve the other
signatories from their obligations hereunder.

 

19.       No Oral Change. This Agreement, and any provisions hereof, may not be
modified, amended, waived, extended, changed, discharged or terminated orally or
by any act or failure to act on the part of any Indemnitor or any Indemnified
Party, but only by an agreement in writing signed by the party or parties
against whom enforcement of any modification, amendment, waiver, extension,
change, discharge or termination is sought.

 

 -15-Environmental Indemnity Agreement

 

 

20.       Headings, Etc. The headings and captions of various sections of this
Agreement are for convenience of reference only and are not to be construed as
defining or limiting, in any way, the scope or intent of the provisions hereof.

 

21.       Number and Gender/Successors and Assigns. All pronouns and any
variations thereof shall be deemed to refer to the masculine, feminine, neuter,
singular or plural as the identity of the Person or Persons referred to may
require. Without limiting the effect of specific references in any provision of
this Agreement, the term “Indemnitor” shall be deemed to refer to each and every
Person constituting an Indemnitor from time to time, as the sense of a
particular provision may require, and to include the heirs, executors,
administrators, legal representatives, successors and permitted assigns of each
Indemnitor, all of whom shall be bound by the provisions of this Agreement. Each
reference herein to Indemnitee shall be deemed to include its successors and
assigns; provided that no obligation of any Indemnitor may be assigned except in
accordance with the Loan Agreement. This Agreement shall inure to the benefit of
the Indemnified Parties and their respective successors, permitted assigns,
heirs and legal representatives forever. The Indemnified Parties shall have the
right to assign or transfer their rights under this Agreement in connection with
any assignment of the Loan and the Loan Documents. Any assignee or transferee of
Indemnitee (and the other Indemnified Parties) shall be entitled to all the
benefits afforded to Indemnitee (and the other Indemnified Parties) under this
Agreement. No Indemnitor shall have the right to assign or transfer its rights
or obligations under this Agreement without the prior written consent of
Indemnitee, unless otherwise permitted by the Loan Agreement, and any attempted
assignment without such consent shall be null and void.

 

22.       Release of Liability. Any one or more parties liable upon or in
respect of this Agreement may be released without affecting the liability of any
party not so released.

 

23.       Rights Cumulative. The rights and remedies herein provided are
cumulative and not exclusive of any rights or remedies which Indemnitee has
under the Note, the Mortgage, the Loan Agreement or the other Loan Documents or
would otherwise have at law or in equity.

 

24.       Inapplicable Provisions. If any provision of this Agreement is held to
be illegal, invalid or unenforceable under present or future laws effective
during the term of this Agreement, such provision shall be fully severable and
this Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Agreement, and the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Agreement, unless such continued effectiveness of this
Agreement, as modified, would be contrary to the basic understandings and
intentions of the parties as expressed herein.

 

 -16-Environmental Indemnity Agreement

 

 

25.       Governing Law; Jurisdiction; Service of Process.

 

(a)       THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE BY
EACH INDEMNITOR AND ACCEPTED BY INDEMNITEE IN THE STATE OF NEW YORK, AND THE
PROCEEDS OF THE NOTE WERE DISBURSED FROM THE STATE OF NEW YORK, WHICH STATE THE
PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE
UNDERLYING TRANSACTION RELATED HERETO, AND IN ALL RESPECTS, INCLUDING, WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THIS AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO
PRINCIPLES OF CONFLICT OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF
AMERICA. TO THE FULLEST EXTENT PERMITTED BY LAW, EACH INDEMNITOR HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY
OTHER JURISDICTION GOVERNS THIS AGREEMENT AND/OR THE OTHER LOAN DOCUMENTS, AND
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401
OF THE NEW YORK GENERAL OBLIGATIONS LAW.

 

(b)       ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST INDEMNITEE OR ANY
INDEMNITOR ARISING OUT OF OR RELATING TO THIS AGREEMENT MAY, AT INDEMNITEE’S
OPTION, BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK,
COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW, AND EACH INDEMNITOR WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR
HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT,
ACTION OR PROCEEDING, AND EACH INDEMNITOR HEREBY IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. EACH
INDEMNITOR DOES HEREBY DESIGNATE AND APPOINT:

 

CORPORATION SERVICE COMPANY

1180 AVENUE OF THE AMERICAS, SUITE 210

NEW YORK, NY 10036-84011

 

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND EACH INDEMNITOR AGREES
THAT SERVICE OF PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF
SAID SERVICE MAILED OR DELIVERED TO SUCH INDEMNITOR IN THE MANNER PROVIDED
HEREIN SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON SUCH
INDEMNITOR IN ANY SUCH SUIT, ACTION OR PROCEEDING IN THE STATE OF NEW YORK. EACH
INDEMNITOR (I) SHALL GIVE PROMPT NOTICE TO INDEMNITEE OF ANY CHANGED ADDRESS OF
ITS AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY TIME AND FROM TIME TO TIME
DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK
(WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS
FOR SERVICE OF PROCESS AND WHICH SUBSTITUTE AGENT SHALL AT ALL TIMES BE THE SAME
AGENT AS AUTHORIZED BY BORROWER UNDER THE LOAN AGREEMENT), AND (III) SHALL
PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN
OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.
NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT OF THE INDEMNIFIED PARTIES TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST INDEMNITORS IN ANY OTHER JURISDICTION.

 

 -17-Environmental Indemnity Agreement

 

 

26.       Miscellaneous.

 

(a)       Wherever pursuant to this Agreement (i) Indemnitee (or any other
Indemnified Party) exercises any right given to it to approve or disapprove any
matter, (ii) any arrangement or term is to be satisfactory to Indemnitee (or any
other Indemnified Party), or (iii) any other decision or determination is to be
made by Indemnitee (or any other Indemnified Party), the decision of Indemnitee
(or such other Indemnified Party) to approve or disapprove such matter, all
decisions that arrangements or terms are satisfactory or not satisfactory to
Indemnitee (or such other Indemnified Party) and all other decisions and
determinations made by Indemnitee (or such other Indemnified Party), shall be in
the sole and absolute discretion of Indemnitee (or such other Indemnified Party)
and shall be final and conclusive, except as may be otherwise expressly and
specifically provided herein.

 

(b)       Wherever pursuant to this Agreement it is provided that any Indemnitor
pay any costs and expenses, such costs and expenses shall include, but not be
limited to, reasonable out-of-pocket legal fees and disbursements of Indemnitee
and the other Indemnified Parties, whether incurred by retained outside law
firms, or as reimbursements for the expenses of in-house legal staff, or
otherwise.

 

27.       Joint and Several Liability. The obligations and liabilities of the
Indemnitors hereunder are joint and several.

 

28.       Recitals. The recitals hereof are a part hereof, form a basis for this
Agreement and shall be considered prima facie evidence of the facts and
documents referred to therein.

 

29.       Unsecured Obligations.  Indemnitors hereby acknowledge that
Indemnitee’s appraisal of the Properties is such that Indemnitee is not willing
to accept the consequences of the inclusion of Indemnitors’ indemnity set forth
herein among the obligations secured by the Mortgage and the other Loan
Documents and that Indemnitee would not enter into the Loan Agreement but for
the unsecured personal liability undertaken by Indemnitors herein.  Indemnitors
further hereby acknowledge that even though the representations, warranties,
covenants or agreements of Indemnitors contained herein may be identical or
substantially similar to representations, warranties, covenants or agreements of
Indemnitors set forth in the Loan Agreement and/or the Mortgage and secured
thereby, the obligations of Indemnitors under this Agreement are not secured by
the lien of the Mortgage or the security interests or other collateral described
in the Mortgage or the other Loan Documents, it being the intent of Indemnitee
to create separate obligations of Indemnitors hereunder which can be enforced
against Indemnitors without regard to the existence of the Mortgage, the Loan
Agreement or the other Loan Documents or the liens or security interests created
therein.

 

[NO FURTHER TEXT ON THIS PAGE]

 

 -18-Environmental Indemnity Agreement

 

 

IN WITNESS WHEREOF, this Agreement has been executed by Indemnitors and is
effective as of the day and year first above written.

 

  INDEMNITORS:         HIT BALTIMORE, LLC, a Delaware limited   liability
company         By: /s/ Paul C. Hughes     Name: Paul C. Hughes     Title:
General Counsel and Secretary

 

  HIT PROVIDENCE, LLC, a Delaware limited   liability company         By: /s/
Paul C. Hughes     Name: Paul C. Hughes     Title: General Counsel and Secretary

 

[SIGNATURES CONTINUE ON NEXT PAGE]

 

 Environmental Indemnity Agreement

 

 

  HOSPITALITY INVESTORS TRUST
OPERATING PARTNERSHIP, L.P.,
a Delaware limited partnership         By: Hospitality Investors Trust, Inc., a
    Maryland corporation, its general partner         By: /s/ Paul C. Hughes    
Name: Paul C. Hughes     Title: General Counsel and Secretary

 



  HOSPITALITY INVESTORS TRUST, INC., a
Maryland corporation         By: /s/ Paul C. Hughes     Name: Paul C. Hughes    
Title: General Counsel and Secretary

 

 Environmental Indemnity Agreement

 

 

SCHEDULE I

BORROWER

 

1.HIT Providence, LLC

2.HIT Baltimore, LLC

 

 

Environmental Indemnity Agreement

 

 

SCHEDULE II

LIST OF ENVIRONMENTAL REPORTS

 

[tv518425_ex10-5img01.jpg]

 

 

Environmental Indemnity Agreement

 

 

[tv518425_ex10-5img02.jpg]

 



 

Environmental Indemnity Agreement

 